    Case 1:19-cv-00187-JRH-BKE Document 27 Filed 07/20/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


SANDRA D. DAWSON,                          *


        Plaintiff,                         *

             V.                            *             CV 119-187
                                           *


C.R. BARD INCORPORATED and                 *
BARD PERIPHERAL VASCULAR                   *
INCORPORATED,                              *
                                           ★


        Defendants.                        *
                                           'k




                                     ORDER




     Before       the   Court   is   the    Parties'    joint   stipulation   of

dismissal with prejudice.            {Doc, 26.)        All Parties signed the

stipulation; thus, the Court finds dismissal proper under Federal
Rule of Civil Procedure 41(a)(1)(A)(ii).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.        The Clerk is directed to TERMINATE all motions and

deadlines and CLOSE this case.         Each party shall bear its own costs

and fees.


     ORDER ENTERED at Augusta, Georgia, thi^;^]]^^^day of July,
2020.




                                      J. R^/iId^^MA^T CHKF JUDGE
                                      UNITED-^ffATES DISTRICT COURT
                                      SOUTHS^ DISTRICT OF GEORGIA
